Title: To Thomas Jefferson from William Jackson, 7 September 1804
From: Jackson, William
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia; September 7th. 1804.
                  
                  Considerations paramount to all others, the love of my country, and a sense of personal honour, which no change of fortune or circumstance can ever efface or diminish, have decided me, on the present occasion, to address you.
                  The accompanying document refers to the most interesting objects that can engage my attention—and, for the moment, these objects banish every other remembrance.
                  Mr. Yrujo’s official character precludes the only reparation I would consent to receive for this attempt against my honour. It is for you, Sir, to determine what satisfaction is due to our Country and its government—
                  I shall wait the time necessary to learn your decision before I give further publicity to this transaction. 
                  I am Sir, Your most obedient Servant
                  
                     
                        W Jackson
                     
                  
                  
                     P.S. I regret the necessity of stating that the original of this letter—and the document were dropped this afternoon in the street—That copy of the document was sworn to before Chief Justice Shippen—But as he is gone to his Country seat, and will not return until tomorrow—and as I am unwilling to lose a post, especially as the packet has not yet been recovered, I have sworn to the statement before Mr. Inskeep, one of the aldermen of the City
                  
                  
                     
                        W Jackson
                     
                  
               